Title: To Thomas Jefferson from Henry Dearborn, 14 May 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir,
                     War DepartmentMay 14th. 1808
                  
                  I have received the decision of the Commissioners appointed at Boston to appraise the value of a site for a battery near the water’s edge, and one for an enclosed work on the highest part of an Island, called Governor’s Island between the Town of Boston and Fort Independence.—The high part of this Island over looks Fort Independence, (which is on what is called, Castle Island) and has an old block house and some remains of an old battery. The value, set on those two sites with a road from one to the other, containing six acres, is the enormous sum of 15.000 dollars, and in my estimation is an unreasonable price. But as the Commissioners were men of the first respectability, with General Heath at their head, I presume there is no alternative but to make the best of a hard bargain: and as it is desirable the works should be commenced without delay, I have directed the Engineer accordingly.
                  Governor’s Island contains about seventy acres of excellent land; but I doubt whether it could be sold at a higher rate than 400 dollars per Acre, although the owner’s price is eight hundred.—There is not a man in or about Boston, on whose judgment of the value of lands in that vicinity, I would have relied with more confidence than on General Heath’s. But the outrageous price of good lands generally, near Boston, has no bounds.—It is true that the two sites and the road, render the remainder of the Island much less valuable, than if the whole of the six acres had been at any one point on the shore.
                  I enclose a rough sketch of the Island and the sites as located and of the adjacent islands &c. taken from a chart of Boston harbor.
                  I am, Sir with high consideration Your Ob: Servt.
                  
                     H. Dearborn
                     
                  
                  
                     Inpassing Casstle Island a Ship never came within 4 or 500 yards.
                     In passing uper end of Governors Island She must come within 300 yards.
                     [Drawing of map]
                  
               